Rayshan Watley appeals a district court grant of summary judgment for the defendant physician, Dr. Beven, in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Watley filed his complaint in the district court alleging that he was not provided adequate treatment for his serious medical needs. Watley named as defendants Dr. Beven, the Chief Psychiatrist at the Southern Ohio Correctional Facility where Watley is incarcerated, and three other medical personnel at that prison. The district court conducted an initial review of the complaint pursuant to 28 U.S.C. §§ 1915(e) & 1915A, permitted the action to proceed with respect to his claim that Dr. Beven did not provide adequate treatment for Watley’s alleged mental illness, and dismissed the complaint with respect to the *989remaining defendants for failure to exhaust available administrative remedies.
Thereafter, Dr. Beven moved for summary judgment, and subsequently submitted plaintiffs mental health records to the court under seal. Plaintiff objected to the disclosure of his mental health records, and separately sought to compel discovery of the records. Plaintiff also responded in opposition to Dr. Beven’s motion for summary judgment, and Dr. Beven filed a reply. The magistrate judge overruled plaintiffs objection to the disclosure of his mental health records. Thereafter, the magistrate judge recommended that summary judgment for Dr. Beven be granted and that plaintiffs motion to compel discovery be denied, and Watkins filed objections. The district court adopted the magistrate judge’s recommendation and entered judgment accordingly. Watley filed a timely notice of appeal.
On appeal, Watley contends that the district court improperly denied him access to his mental health file and improperly granted summary judgment for Dr. Beven. Watley also contends that defendants are not entitled to qualified immunity. Dr. Beven responds that Watley’s claims on appeal are meritless. Upon consideration, we will affirm the judgment for the reasons stated by the district court.
First, plaintiff waived his right to appellate review by failing to make specific objections to the magistrate judge’s report and recommendation. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508-09 (6th Cir.1991). Although plaintiff filed objections, the disr triet court correctly concluded that plaintiff filed no comprehensible objection to the magistrate judge’s recommendation. Nonetheless, to the extent that plaintiff could be deemed to have filed appropriate objections to the magistrate judge’s report and recommendation, that plaintiffs claims on appeal lack merit.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.